                  Case 20-11570-LSS            Doc 223        Filed 07/23/20        Page 1 of 19




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §

                                         AFFIDAVIT OF SERVICE

       I, Gregory R. DePalma, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 14, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via Overnight Mail or Next Day Business Service on
the banks, brokers, dealer agents, nominees or their agents (collectively, the “Nominees”) listed
on the service list attached hereto as Exhibit A.

      •      The Supplement to Disclosure Statement [Docket No.161] (the “Plan Supplement”)

      The Nominees were provided with instructions and sufficient quantities of the
aforementioned document to distribute to the beneficial owners of the Debtors’ public securities.

       On July 14, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Plan Supplement to be served via First Class Mail on the Service List attached hereto
as Exhibit B.

        In addition to the hard copy service referenced above on or before July 14, 2020, at my
direction and under my supervision, employees of Prime Clerk caused the Plan Supplement
to be served via email on the Service List attached hereto as Exhibit C.




1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
             Case 20-11570-LSS        Doc 223     Filed 07/23/20   Page 2 of 19




Dated: July 22, 2020
                                                          /S/Gregory R. DePalma
State of New York                                            Gregory R. DePalma
County of New York



Subscribed and sworn to (or affirmed) before me on July 22, 2020, by Gregory R. DePalma, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              2
Case 20-11570-LSS   Doc 223   Filed 07/23/20   Page 3 of 19




                      EXHIBIT A
                                                       Case 20-11570-LSS                        Doc 223               Filed 07/23/20                    Page 4 of 19
                                                                                                            Exhibit A
                                                                                                        Nominee Service List
                                                                                       Served via Overnight Mail or Next Day Business Service

                          Name                           Address 1                              Address 2                                 Address 3                       City    State     Postal Code   Country
BROADRIDGE                                  JOBS N48331 N48332 N48333             51 MERCEDES WAY                                                                EDGEWOOD        NY       11717           US
MEDIANT COMMUNICATIONS                      ATTN STEPHANIE FITZHENRY PROXY CNT    100 DEMAREST DRIVE                                                             WAYNE           NJ       07470 0000      US
DEPOSITORY TRUST CO                         ATTN ED HAIDUK                        55 WATER STREET 25TH FLOOR                                                     NEW YORK        NY       10041           US
DEPOSITORY TRUST CO                         ATTN HORACE DALEY                     55 WATER STREET 25TH FLOOR                                                     NEW YORK        NY       10041           US
AMALGAMATED BANK 2352                       ATTN BOB WINTERS OR PROXY MGR         275 7TH AVENUE                                                                 NEW YORK        NY       10001           US
AMERICAN ENTERPRISE 0216 0756 2146          ATTN ERIN M STIELER                   682 AMP FINANCIAL CENTER                                                       MINNEAPOLIS     MN       55474           US
AMERICAN ENTERPRISE 0216 0756 2146          ATTN ERIN M STIELER                   682 AMP FINANCIAL CENTER                                                       MINNEAPOLIS     MN       55474           US
AMLGMTED BNK OF CHIC IPA 1574 2567          ATTN BERNETTA SMITH OR PROXY MGR      ONE WEST MONROE STREET                                                         CHICAGO         IL       60603           US
APEX CLEARING CORPORATION 0158              ATTN BRIAN DARBY                      350 M ST PAUL SUITE 1300                                                       DALLAS          TX       75201           US
APEX CLEARING CORPORATION 0158              ATTN SHERRY MUSMAR                    350 N ST PAUL STREET                      SUITE 1300                           DALLAS          TX       75201           US
BAIRD CO INCORPORATED 0547                  ATTN JAN SUDFELD                      777 E WISCONSIN AVENUE                    19TH FLOOR                           MILWAUKEE       WI       53202           US
BAIRD CO INCORPORATED 0547                  ATTN JANE ERBE OR PROXY MGR           777 E WISCONSIN AVENUE                                                         MILWAUKEE       WI       53202           US
BANC OF AMERICA SECURITIES LLC 0773         ATTN EARL WEEKS OR PROXY MGR          4804 DEAR LAKE DR E                                                            JACKSONVILLE    FL       32246           US
BANC OF AMERICA SECURITIES LLC 0773         ATTN JOHN DOLAN OR PROXY MGR          100 W 33RD STREET 3RD FLOOR                                                    NEW YORK        NY       10001           US
BANK OF AMERICA LASALLE BNK NA 2251         ATTN RICK LEDENBACH OR PROXY MGR      135 SOUTH LASALLE STREET SUITE 1811                                            CHICAGO         IL       60603           US
BANK OF AMERICA NA GWI M 0955               ATTN SHARON BROWN OR PROXY MGR        1201 MAIN STREET                          9TH FLOOR                            DALLAS          TX       75202           US
BARCLAY 0229 7256 7254 8455 7263            ATTN Anthony Sciaraffo or Proxy MGR   745 SEVENTH AVENUE                        16TH FLOOR                           NEW YORK        NY       10019           US
BARCLAY CAP 229 7256 7254 8455 7263         ATTN Anthony Sciaraffo or Proxy MGR   745 SEVENTH AVENUE                        16TH FLOOR                           NEW YORK        NY       10019           US
BARCLAY CAP 229 7256 7254 8455 7263         ATTN Anthony Sciaraffo or Proxy MGR   745 SEVENTH AVENUE                        16TH FLOOR                           NEW YORK        NY       10019           US
BB T SECURITIES 0702                        ATTN Proxy Dept                       8006 Discovery Drive                      Suite 200                            Richmond        VA       23229           US
BBS SECURITIES INC CDS 5085                 DEBORAH CARLYLE                       4100 YONGE ST                             SUITE 506                            TORONTO         ON       M2P 2B5         CA
BMO CAPITAL MARKETS CORP 0045               ATTN JOHN FINERTY OR PROXY MGR        3 TIMES SQUARE                                                                 NEW YORK        NY       10036           US
BMO CPITAL MARKETS CORP PALOMA 5221         ATTN B LESLIE OR PROXY MGR            2 AMERICAN LANE                                                                GREENWICH       CT       06836-0000      US
BMO CPITAL MARKETS CORP PALOMA 5221         ATTN JOHN FINERTY OR PROXY MGR        3 TIMES SQUARE                                                                 NEW YORK        NY       10036           US
BMO CPITAL MARKETS CORP PALOMA 5221         ATTN TOM SKRAPITS OR PROXY MGR        2 AMERICAN LANE                                                                GREENWICH       CT       06836-0000      US
BMO NESBITT BURNS INC CDS 5043              ATTN LOUISE TORANGEAU                 1 FIRST CANADIAN PLACE 13TH FL                                                 TORONTO         ON       M5X 1H3         CA
BMO NESBITT BURNS INC CDS 5043              ATTN LOUISE TORANGEAU                 1 FIRST CANADIAN PLACE                    38th FLOOR                           TORONTO         ON       M5X 1H3         CA
BMO NESBITT BURNS INC CDS 5043              ATTN PHTHRN PENIKETT DINA FERNANDES   BMO FINANCIAL GROUP                       250 YONGE ST 8TH FLOOR               TORONTO         ON       M5B 2M8         CA
BNP PARIBAS NEW YORK BRANCH 2147            ATTN GENE BANFI AARON COLIE PRXY MG   525 WASHINGTON BLVD 9TH FLOOR                                                  JERSEY CITY     NJ       07310-0000      US
BNP PARIBAS NEW YORK BRANCH 2147            ATTN RONALD PERSAUD                   525 WASHINGTON BLVD                       9TH FLOOR                            JERSEY CITY     NJ       07310-0000      US
BNP PARIBAS NY BRANCH 1569 2787             ATTN DEAN GALLI OR PROXY MGR          525 WASHINGTON BLVD 9TH FLOOR                                                  JERSEY CITY     NJ       07310-0000      US
BNY CONVERGEX EXECUTION 0100                ATTN PROXY MGR                        500 GRANT STREET                          ROOM 151 2700                        PITTSBURGH      PA       15258           US
BNY MELLON NEW ENGLAND 0954                 ATTN EVENT CREATION DEPARTMENT        500 GRANT STREET                          ROOM 151 2700                        PITTSBURGH      PA       15258           US
BNY WEALTH 8275                             ATTN KEVIN KELLY                      ONE WALL STREET                                                                NEW YORK        NY       10005           US
BNY WEALTH 8275                             ATTN BETH COYLE OR PROXY MGR          TWO BNY MELLON CENTER                     525 WILLIAM PENN PL STE 1215         PITTSBURGH      PA       15259           US
BROWN BROTHERS HARRIMAN CO 0010             ATTN JERRY TRAVERS                    525 WASHINGTON BLVD                                                            JERSEY CITY     NJ       07310-0000      US
BROWN BROTHERS HARRIMAN CO 0010             ATTN PAUL NONNON OR PROXY MGR         525 WASHINGTON BLVD NEW PORT TOWERS                                            JERSEY CITY     NJ       07310 1607      US
BROWN BROTHERS HARRIMAN CO 0010             ATTN ANTHONY BONACETO                 50 POST OFFICE SQUARE                                                          BOSTON          MA       02110-0000      US
BROWN BROTHERS HARRIMAN CO 0010             ATTN PAUL NONNON OR REORG MGR         HARBORSIDE FINANCIAL CENTER               185 HUDSON STREET                    JERSEY CITY     NJ       07311 0000      US
BROWN BROTHERS HARRIMAN CO ETF 0109         ATTN SHELDON BROUTMAN OR PROXY MGR    140 BROADWAY                                                                   NEW YORK        NY       10005           US
CANACCORD FINANCIAL LTD 5046                ATTN AARON CAUGHLAN OR PROXY MGR      PACIFIC CENTER                            2200 609 GRANVILLE STREET            VANCOUVER       BC       V7Y 1H2         CA
CANACCORD FINANCIAL LTD 5046                ATTN ALMA GOCA OR PROXY MGR           PACIFIC CENTER                            2200 609 GRANVILLE STREET            VANCOUVER       BC       V7Y 1H2         CA
CDS CLEARING AND DEPOSITORY 5099            ATTN LORETTA VERELLI OR PROXY MGR     600 BOUL DE MAISONNEUVE OUEST             BUREAU 210                           MONTREAL        QC       H3A 3J2         CA
CHARLES SCHWAB CO INC 0164                  ATTN CHRISTINA YOUNG                  2423 E LINCOLN DRIVE                                                           PHOENIX         AZ       85016 1215      US
CHARLES SCHWAB CO INC 0164                  ATTN JANA TONGSON OR PROXY MGR        2423 EAST LINCOLN DRIVE                   PHXPEAK 01 1B571A                    PHOENIX         AZ       85016           US
CIBC WORLD MARKETS INC CDS 5030             ATTN NICASTRO JERRY OR PROXY MGR      161 BAY ST 10TH FL                                                             TORONTO         ON       M5J 258         CA
CIBC WORLD MARKETS INC CDS 5030             ATTN REED JON                         CANADIAN IMPERIAL BANK OF COMMERCE        22 FRONT ST W 7TH FL ATTN CORP ACT   TORONTO         ON       M5J 2W5         CA
CIBC WORLD MARKETS INC CDS 5030             ATTN HENRY H LIANG                    22 FRONT ST W                             7TH FLOOR                            TORONTO         ON       M5J 2W5         CA
CITIBANK N A 0908                           ATTN PAUL WATTERS                     3801 CITIBANK CENTER                      B 3RD FLOOR ZONE 12                  TAMPA           FL       33610           US
CITIBANK N A 0908                           ATTN CAROLYN TREBUS OR PROXY MGR      3800 CITIBANK CENTER B3 12                                                     TAMPA           FL       33610           US
CITIGROUP GLBL MRKETS INC 0418 0505         ATTN ROSE MARIE YODICE OR PROXY MGR   388 GREENWHICH STREET 11TH FLOOR                                               NEW YORK        NY       10013           US
COMERICA BANK 2108                          ATTN LATASHA ELLIS OR PROXY MGR       411 WEST LAFAYETTE                                                             DETROIT         MI       48226           US
COMERICA BANK 2108                          ATTN LEWIS WISOTSKY OR PROXY MGR      411 WEST LAFAYETTE MAIL CODE 3530                                              DETROIT         MI       48226           US
COR LLC 0052                                ATTN CORPORATE ACTION                 1299 FARNAM STREET                        SUITE 800                            OMAHA           NE       68102           US
COR LLC 0052                                ATTN LUKE HOLLAND                     1299 FARNAM STREET                        SUITE 800                            OMAHA           NE       68102           US
COR LLC 0052                                ATTN ANH MECHALS                      1299 FARNAM STREET                        SUITE 800                            OMAHA           NE       68102           US
COR LLC 0052                                ISSUER SERVICES                       1299 FARNAM STREET                        SUITE 800                            OMAHA           NC       68102           US
COR LLC 0052                                ATTN AMBRA MOORE OR PROXY MGR         1299 FARNAM STREET                        SUITE 800                            OMAHA           NE       68102           US




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                                     Page 1 of 4
                                                        Case 20-11570-LSS                        Doc 223                 Filed 07/23/20                Page 5 of 19
                                                                                                               Exhibit A
                                                                                                         Nominee Service List
                                                                                        Served via Overnight Mail or Next Day Business Service

                          Name                            Address 1                              Address 2                                 Address 3                      City                 State     Postal Code    Country
CREDENTIAL SECURITIES INC CDS 5083          ATTN PROXY DEPARTMENT                 700 1111 WEST GEORGIA ST                                                       VANCOUVER                BC           V6E4T6           CA
CREDIT SUISSE SECURITIES 0355               ATTN ANTHONY MILO                     7033 LOUIS STEVENS DRIVE                   GLOBAL PROXY SERVICES               RESEARCH TRIANGLE PARK   NC           27560            US
CREDIT SUISSE SECURITIES 0355               ATTN ASHWINEE SAWH OR PROXY MGR       11 MADISON AVENUE                          23RD FLOOR                          NEW YORK                 NY           10010            US
CREST INTL NOMINEES LIMITED 2012            ATTN JASON MURKIN OR PROXY MGR        33 CANNON STREET                                                               LONDON                   UK           EC4M 5SB         GB
CREST INTL NOMINEES LIMITED 2012            ATTN NATHAN ASHWORTH OR PROXY MGR     33 CANNON STREET                                                               LONDON                   UK           UK EC4M 5SB      GB
D A DAVIDSON &CO 0361                       ATTN RITA LINSKEY OR PROXY MGR        8 THIRD STREET NORTH                                                           GREAT FALLS              MT           59403            US
DAVENPORT COMPANY LLC 0715                  ATTN KIM NIEDING OR PROXY MGR         901 EAST CARY ST 11TH FLOOR                                                    RICHMOND                 VA           23219            US
Desjardins Securities inc 5028              A S Reorganisation Dept               1 Complexe Desjardins                      C P 1200                            Montreal                 QC           H5B 1C3          CA
DESJARDINS SECURITIES INC 5028              ATTN VERONIQUE LEMIEUX                1060 UNIVERSITY STREET                     SUITE 101                           MONTREAL                 QC           H5B 5L7          CA
DESJARDINS SECURITIES INC 5028              ATTN KARLA DIAZ FOR MATERIALS         VALEURS MOBILIARES DESJARDINS              2 COMPLEXE DESJARDINS TOUR EST      NIVEAU 62 E1 22          QC           H5B 1J2          CA
DESJARDINS SECURITIES INC 5028              ATTN REORG DEPT MTL 1060 1ER E        1060 ROBERT BOURASSA BLVD SUITE 101                                            MONTREAL                 QC           H3B 5L7          CA
DESJARDINS SECURITIES INC 5028              1253 MCGILL COLLEGE AVEENUE           10TH FLOOR                                                                     MONTREAL                 QC           H3B2Y5           CA
DEUTSCHE BANK SEC INC 0573                  ATTN MICHAEL GARDINER                 199 BAY STREET SUITE 4700                  COMMERCE COURT                      TORONTO                  ON           M5L 1E9          CA
DEUTSCHE BANK SECURITIES INC 0573           ATTN ERIC HERBST                      5021 GATE PARKWAY SUITE                                                        JACKSONVILLE             FL           32256            US
DEUTSCHE BANK SECURITIES INC 0573           ATTN SARA BATTEN                      5022 GATE PARKWAY SUITE 100                                                    JACKSONVILLE             FL           32256            US
DEUTSCHE BANK SECURITIES INC 0573           ATTN ASHLEY RICHEY OR PROXY MGR       5022 GATE PARKWAY SUITE 100                                                    JACKSONVILLE             FL           32256            US
E TRANSACTION CLEARING 0873                 ATTN KEVIN MURPHY                     660 S FIGUEROA STREET                      SUITE 1450                          LOS ANGELES              CA           90017            US
E TRANSACTION CLEARING 0873                 ATTN JANE BUHAIN OR PROXY MGR         660 S FIGUEROA STREET SUITE 1450                                               LOS ANGELES              CA           90017            US
EDWARD D JONES CO 0057                      ATTN ELIZABETH ROLWES                 201 PROGRESS PARKWAY                                                           MARYLAND HEIGHTS         MO           63043 3042       US
EDWARD D JONES CO 0057                      ATTN A J MAYTAS OR PROXY MGR          CORPORATE ACTIONS DISTRIBUTION             12555 MANCHESTER ROAD               ST LOUIS                 MO           63141            US
EDWARD JONES CDS 5012                       ATTN NICK HUMMELL OR PROXY MGR        700 MARYVILLE CENTRE DRIVE                                                     ST LOUIS                 MO           63141            US
EDWARD JONES CDS 5012                       ATTN KENNIQUE MEALS OR PROXY MGR      700 MARYVILLE CENTRE DRIVE                                                     ST LOUIS                 MO           63141            US
EDWARD JONES CDS 5012                       ATTN DIANE YOUNG                      1255 MANCHESTER ROAD                                                           ST LOUIS                 MO           63141            US
EDWARD JONES CDS 5012                       ATTN KENNIQUE MEALS                   CORP ACTION AND DISTRIBUTION               12555 MANCHESTER ROAD               ST LOUIS                 MO           63131            US
ETRADE CLEARING LLC 0385                    ATTN VICTOR LAU OR PROXY MGR          34 EXCHANGE PLACE                          PLAZA II                            JERSEY CITY              NJ           07311            US
FIDUCIARY SSB 0987                          ATTN MIKE FEELEY ROB RAY OR PRXY MG   CORP ACT JAB5E 1776 HERITAGE DR N                                              QUINCY                   MA           02171-0000       US
FIRST CLEARING LLC 0141                     ATTN PROXY DEPARTMENT                 2801 MARKET STREET                         H0006 08N                           ST LOUIS                 MO           63103            US
FIRST CLEARING LLC 0141                     ATTN FINESSA ROSSON OR PROXY MGR      ONE NORTH JEFFERSON STREET 9 F                                                 ST LOUIS                 MO           63103            US
FOLIO FN INVESTMENTS INC 0728               ATTN ASHLEY THEOBALD OR PROXY MGR     8180 GREENSBORO DRIVE 8TH FLOOR                                                MCLEAN                   VA           22102            US
GLENMEDE TRUST CO 2139                      ATTN DARLENE WARREN OR PROXY MGR      ONE LIBERTY PLACE SUITE 1200               1650 MARKET STREET                  PHILADELPHIA             PA           19103            US
GLENMEDE TRUST CO 2139                      ATTN LINDA BELLICINI OR PROXY MGR     ONE LIBERTY PLACE SUITE 1200               1650 MARKET STREET                  PHILADELPHIA             PA           19103            US
GMP SECURITIES L P 5016                     ATTN TERRY YOUNG OR PROXY MGR         145 KING STREET WEST SUITE 1100                                                TORONTO                  ON           M5H 1J8          CA
GMP SECURITIES L P 5016                     ATTN MARINO MEGGETTO                  145 KING STREET WEST                       SUITE 300                           TORONTO                  ON           M5H 1J8          CA
GOLDMAN SACHS CO 0005                       ATTN DEVIN GEIMAN OR PROXY MGR        30 HUDSON STREET PROXY DEPARTMENT                                              JERSEY CITY              NJ           07302-0000       US
HSBC CLEAR 8396                             ATTN BARBARA SKELLY                   545 WASHINGTON BLVD                                                            JERSEY CITY              NJ           07310-0000       US
INGALLS SNYDER L L C 0124                   ATTN LES BIANCO OR PROXY MGR          1325 AVENUE OF THE AMERICAS                                                    NEW YORK                 NY           10019            US
INTERACTIVE BROKERS 0017 0534               ATTN KARIN MCCARTHY                   8 GREENWICH OFFICE PARK 2ND FLOOR                                              GREENWICH                CT           06831-0000       US
INTERACTIVE BROKERS 0017 0534               ATTN KARIN MCCARTHY                   8 GREENWICH OFFICE PARK 2ND FLOOR                                              GREENWICH                CT           06831-0000       US
INTL FCSTNE INC STRN AG LCH INC 750         ATTN KEN SIMPSON OR PROXY MGR         2 PERIMETER PARK SOUTH STE 100 W                                               BIRMINGHAM               AL           35243            US
J P MORGAN CLEARING CORP 0352               ATTN BRODERICK WALKER OR PROXY MGR    DEPT C CASHIERS DEPT ONE METROTECH         CENTER NORTH REORG DEPT 4TH FLOOR   BROOKLYN                 NY           11201 3862       US
JANNEY MONTGOMERY SCOTT INC 0374            ATTN BOB MARTIN OR PROXY MGR          1801 MARKET STREET 9TH FLOOR                                                   PHILADELPHIA             PA           19103 1675       US
JEFFERIES COMPANY INC 0019                  ATTN ROBERT MARANZANO                 34 EXCHANGE PL                                                                 JERSEY CITY              NJ           07311-0000       US
JEFFERIES COMPANY INC 0019                  ATTN RAY DESOUZA OR PROXY MGR         HARBORSIDE FINANCIAL CENTER 705            PLAZA 3                             JERSEY CITY              NJ           07311-0000       US
JP MORGAN SECURITIES INC 0187               ATTN MICHAEL PELLEGRINO               500 STANTON CHRISTIANA ROAD                CORP ACTIONS 3RD FL                 NEWARK                   DE           19713-2107       US
JP MORGAN SECURITIES INC 0187               ATTN JOHN HALLORAN OR PROXY MGR       500 STANTON CHRISTIANA ROAD                CORP ACTIONS 3RD FL                 NEWARK                   DE           19713-2107       US
JPMC EURO 1970                              ATTN Proxy Dept                       4 METROTECH CENTER 3RD FLOOR                                                   BROOKLYN                 NY           11245            US
JPMORGAN CHASE BANK IA 2357                 ATTN PROXY MGR                        PARADIGM B WING FLOOR 6                    MINDSPACE MALAD W                   MUMBAI                   INDIA        400 064 I00000   ID
JPMORGAN CHASE BANK IA 2357                 ATTN SUSHIL PATEL OR PROXY MGR        14201 DALLAS PARKWAY SUITE 121                                                 DALLAS                   TX           75254            US
JPMORGAN CHASE BANK N A 0902                ATTN PROXY MGR                        PARADIGM B WING FLOOR 6                    MINDSPACE MALAD W                   MUMBAI                   INDIA        400 064 I00000   ID
JPMORGAN CHASE BANK NA 0902                 ATTN SACHIN GOYAL                     500 STANTON CHRISTIANA ROAD OPS 4          FLOOR 02                            NEWARK                   DE           19713 2107       US
JPMORGAN CHASE BANK NA 0902                 ATTN JACOB BACK OR PROXY MGR          14201 DALLAS PARKWAY 12TH FLOOR                                                DALLAS                   TX           75254            US
JPMORGAN CHASE BANK NA 0902                 ATTN ARMANDO MORALES OR PROXY MGR     14201 DALLAS PARKWAY 12TH FLOOR                                                DALLAS                   TX           75254            US
JPMORGAN CHASE BANK NA 0902                 ATTN MARVIN KINES OR PROXY MGR        14201 DALLAS PARKWAY 12TH FLOOR                                                DALLAS                   TX           75254            US
JPMRGAN CHASE PUBLIC EMPLOYEES 2975         ATTN PROXY MGR                        PARADIGM B WING FLOOR 6                    MINDSPACE MALAD                     MUMBAI                                400 064 I00000   ID
JPMS JPMC 0352                              ATTN JOHN FAY                         500 STANTON CHRISTIANA ROAD OPS 4          FLOOR 03                            NEWARK                   DE           19713 2107       US
LAURENTIAN BANK OF CANADA 5001              ATTN SARAH QUESNEL OR PROXY MGR       1981 MCGILL COLLEGE AVE SUITE 100                                              MONTREAL                 QC           H3A 3K3          CA
LAURENTIAN BANK OF CANADA CDS 5001          ATTN ESTELLE COLLE OR PROXY MGR       1981 MCGILL COLLEGE AVE SUITE 100                                              MONTREAL                 QC           H3A 3K3          CA
LAURENTIAN BANK OF CANADA CDS 5001          ATTN FRANCESCA MAIORINO               1360 Rene levesque Bldv West               Suite 620                           Montreal                 QC           H3G 0E8          CA




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                                        Page 2 of 4
                                                       Case 20-11570-LSS                        Doc 223               Filed 07/23/20                  Page 6 of 19
                                                                                                            Exhibit A
                                                                                                        Nominee Service List
                                                                                       Served via Overnight Mail or Next Day Business Service

                          Name                           Address 1                              Address 2                                 Address 3                 City    State     Postal Code   Country
LAURENTIAN BANK OF CANADA CDS 5001          ATTN FRANCESCA MAIORINO              1981 MCGILL COLLEGE AVE                    SUITE 100                      MONTREAL        QC       H3A 3K3         CA
LEEDE FINANCIAL MARKETS 5071                ATTN CRAIG GOODWIN OR PROXY MGR      FIRST ALBERTA PLACE                        777 8TH AVENUE SW SUITE 2300   CALGARY         AB       T2P 3R5         CA
LEEDE FINANCIAL MARKETS 5071                ATTN BARB MORIN                      777 8 AVENUE S W                           SUITE 2300                     CALGARY         AB       T2P 3R5         CA
LEK SECURITIES CORPORATION 0512             ATTN DANIEL HANUKA OR PROXY MGR      140 BROADWAY 29TH FLOOR                                                   NEW YORK        NY       10005           US
LEK SECURITIES CORPORATION 0512             ATTN DANIEL HANUKA OR PROXY MGR      1 LIBERTY PLAZA 52ND FLOOR                                                NEW YORK        NY       10006           US
LPL FINANCIAL CORPORATION 0075              Attn Corporate Actions Dept          1055 LPL Way                                                              FORT MILL       SC       29715           US
LPL FINANCIAL CORPORATION 0075              ATTN KRISTIN KENNEDY                 9785 TOWNE CENTER DRIVE                                                   SAN DIEGO       CA       92121 1968      US
LPL FINANCIAL CORPORATION 0075              ATTN MARTHA LANG                     4828 PARKWAY PLAZA BLVD                                                   CHARLOTTE       NC       28217           US
LPL FINANCIAL CORPORATION 0075              ATTN CORPORATE ACTIONS               4707 EXECUTIVE DRIVE                                                      SAN DIEGO       CA       92121           US
M I MARSHALL ILSLEY BANK 0992               ATTN PROXY MGR                       111 W MONROE ST                                                           CHICAGO         IL       60603           US
MACKIE RESEARCH 5029                        ATTN TONY RODRIGUES OR PROXY MGR     199 BAY STREET COMMERCE COURT              WEST SUITE 4600                TORONTO         ON       M5L 1G2         CA
MANUFACTURERS AND TRADERS 0990              ATTN TONY LAGAMBINA                  ONE M T PLAZA 8TH FLOOR                                                   BUFFALO         NY       14203           US
MANUFACTURERS AND TRADERS 0990              ATTN DON SCHMIDT OR PROXY MGR        ONE M T PLAZA 8TH FLOOR                                                   BUFFALO         NY       14240           US
MANULIFE SECURITIES CDS 5047                ATTN PROXY MGR                       85 RICHMOND STREET WEST                                                   TORONTO         ON       M5H 2C9         CA
MANULIFE SECURITIES CDS 5047                ATTN PROXY MGR                       100 ADELAIDE St WEST                       3RD FLOOR                      TORONTO         ON       M5H 1S3         CA
MANULIFE SECURITIES INC CDS 5047            ATTN BARBARA MORGAN                  1375 KERNS ROAD                                                           BURLINGTON      ON       L7R OA8         CA
MERRILL LYNCH 5143                          ATTN EARL WEEKS OR PROXY MGR         4804 DEER LAKE DR E                                                       JACKSONVILLE    FL       32246           US
MERRILL LYNCH 5198                          ATTN EARL WEEKS OR PROXY MGR         4804 DEER LAKE DR E                                                       JACKSONVILLE    FL       32246           US
MERRILL LYNCH PIERCE FNNER 161 8862         ATTN EARL WEEKS OR PROXY MGR         4804 DEER LAKE DR E                                                       JACKSONVILLE    FL       32246           US
MORGAN STANLEY CO INTL PLC 7309             ATTN PROXY MGR                       1300 THAMES STREET WHARF                                                  BALTIMORE       MD       21231           US
MORGAN STANLEY CO LLC 0050                  ATTN KENNETH EWING OR PROXY MGR      1300 THAMES STREET WHARF 7TH FLOOR                                        BALTIMORE       MD       21231           US
MORGAN STANLEY CO LLC 0050                  ATTN RAQUEL DEL MONTE OR PROXY MGR   ONE NEW YORK PLAZA 7TH FLOOR                                              NEW YORK        NY       10004           US
MORGAN STANLEY CO LLC 0050                  ATTN MICHELLE FORD                   901 SOUTH BOND ST 6TH FL                                                  BALTIMORE       MD       21231           US
MORGAN STANLEY CO LLC 0050                  ATTN JONATHAN GOLDMAN OR PROXY MGR   1300 THAMES STREET WHARF 7TH FLOOR                                        BALTIMORE       MD       21231           US
MRGAN STANLEY SMITH BARNEY LLC 0015         ATTN JOHN BARRY OR PROXY MGR         1300 THAMES STREET                         6TH FLOOR                      BALTIMORE       MD       21231           US
MRGAN STANLEY SMITH BARNEY LLC 0015         ATTN PROXY Reorg MGR                 1 New York Plaza                           41st Floor                     New York        NY       10004           US
NATIONAL FINANCIAL SERVICES LLC 226         ATTN PROXY MANAGER                   499 WASHINGTON BLVD 5TH FL                                                JERSEY CITY     NJ       07310-0000      US
NATIONAL FINANCIAL SERVICES LLC 226         ATTN JOANNE PADARATHSINGH            499 WASHINGTON BLVD                                                       JERSEY CITY     NJ       07310-0000      US
NATIONAL FINANCIAL SERVICES LLC 226         ATTN SEAN COLE OR PROXY MGR          499 WASHINGTON BLVD                                                       JERSEY CITY     NJ       07310-0000      US
NBCN INC CDS 5008                           ATTN GESTION DE lNFO TR 5609 1       1010 RUE DE LA GAUCHETIERE                 OUEST 17e étage                MONTREAL        QC       H3B 5J2         CA
NOMURA SECURITIES 0180 7507 7584            ISSUER SERVICES                      309 WEST 49TH STREET                       10TH FLOOR                     NEW YORK        NY       10019 7316      US
NOMURA SECURITIES 0180 7507 7584            ATTN ISSUER SERVICES                 309 WEST 49TH STREET                       10TH FLOOR                     NEW YORK        NY       10019-7316      US
OPPENHEIMER CO INC 0571 0303                ATTN OSCAR MAZARIO OR PROXY MGR      85 BROAD STREET 4TH FL                                                    NEW YORK        NY       10004           US
OPPENHEIMER CO INC 0571 0303                ATTN OSCAR MAZARIO OR PROXY MGR      85 BROAD STREET 4TH FL                                                    NEW YORK        NY       10004           US
PENSON FINANCIAL SERVICES                   ATTN BILIANA STOIMENOVA              1700 PACIFIC AVENUE SUITE 1400                                            DALLAS          TX       75201           US
PERSHING LLC 0443                           ATTN JOSEPH LAVARA                   ONE PERSHING PLAZA                                                        JERSEY CITY     NJ       07399-0000      US
PERSHING LLC 0443                           ATTN AL HERNANDEZ OR PROXY MGR       SEC CORP 1 PERSHING PLAZA                  7TH FLOOR                      JERSEY CITY     NJ       07399-0000      US
PHILLIP CAPITAL INC 8460                    ATTN PROXY MGR                       141 W Jackson Blvd Suite 1531A                                            CHICAGO         IL       60604           US
PI FINANCIAL CORP CDS 5075                  ATTN ROB MCNEIL OR PROXY MGR         666 BURRARD STREET SUITE 1900                                             VANCOUVER       BC       V6C 2G3         CA
PI FINANCIAL CORP CDS 5075                  ATTN LAURA BLISS                     666 BURRARD ST                             SUITE 1900                     VANCOUVER       BC       V6C 3N1         CA
PNC BANK NATIONAL ASSOCIATION 2616          ATTN JUANITA NICHOLS                 8800 TINICUM BLVD                          MAILSTOP F6 F266 02 2          PHILADELPHIA    PA       19153           US
PNC BANK NATIONAL ASSOCIATION 2616          ATTN EILEEN BLAKE OR PROXY MGR       8800 TINICUM BLVDT MS F6 F266 02 2                                        PHILADELPHIA    PA       19153           US
PRIMEVEST 0701                              ATTN ANGELA HANDELAND OR PROXY MGR   400 1ST STREET SOUTH SUITE 300 ST                                         CLOUD           MN       56301           US
PRIMEVEST 0701                              ATTN MARK SCHOUVILLER OR PROXY MGR   400 1ST STREET SOUTH SUITE 300 ST                                         CLOUD           MN       56301           US
QUESTRADE INC 5084                          ATTN MAURIZIO ARANI OR PROXY MGR     5650 YONGE STREET SUITE 1700                                              TORONTO         ON       M2M 4G3         CA
RAYMOND JAMES ASSOCIATES INC 0725           ATTN ROBERTA GREEN OR PROXY MGR      880 CARILION PARKWAY                       TOWER 2 4TH FLOOR              ST PETERSBURG   FL       33716           US
RAYMOND JAMES LTD CDS 5076                  ATTN GINA HAYDEN                     925 GEORGIA STREET                         SUITE 2200                     VANCOUVER       BC       V6C 3L2         CA
RBC CAPITAL MARKETS CORPORATION 235         ATTN STEVE SCHAFER                   60 S 6TH ST P09                                                           MINNEAPOLIS     MN       55402 4400      US
RBC CAPITAL MARKETS CORPORATION 235         ATTN STEVE SCHAFER OR PROXY MGR      510 MARQUETTE AVE SOUTH                                                   MINNEAPOLIS     MN       55402           US
RBC DOMINION CDS 5002                       ATTN SHAREHOLDER SERVICES            180 WELLINGTON ST W 9TH FLOOR                                             TORONTO         ON       M5J 0C2         CA
RBC DOMINION CDS 5002                       ATTN KAREN OLIVERES                  200 BAY STREET 6TH FLOOR                   ROYAL BANK PLAZA NORTH TOWER   TORONTO         ON       M5J 2W7         CA
RBC INVESTOR SERVICES 0901                  ATTN EMMA SATTAR OR PROXY MGR        155 WELLINGTON ST W 3RD FLOOR                                             TORONTO         ON       M5V 3L3         CA
SAFRA SECURITIES LLC 8457                   ATTN PROXY DEPARTMENT                3050 AVENTURA BLVD                                                        AVENTURA        FL       33180           US
SCOTIA CAPITAL INC 0096                     ATTN JOE LAPORTA OR PROXY MGR        250 ZESEY STREET                                                          NEW YORK        NY       10281           US
SCOTIA CAPITAL INC CDS 5011                 ATTN CAROL ANDERSON                  40 KING STREET WEST                                                       TORONTO         ON       M5H 1H1         CA
SCOTIA CAPITAL INC CDS 5011                 ATTN NORMITA RAMIREZ CORP ACT DEPT   40 KING STREET WEST                                                       TORONTO         ON       M5H 1H1         CA
SEI PRIVATE TRUST COMPANY 2039 2663         ATTN MELVIN ALLISON OR PROXY MGR     ONE FREEDOM VALLEY DRIVE                                                  OAKS            PA       19456           US
SEI PRIVATE TRUST COMPANY 2039 2663         ATTN MELVIN ALLISON OR PROXY MGR     ONE FREEDOM VALLEY DRIVE                                                  OAKS            PA       19456           US




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                                     Page 3 of 4
                                                        Case 20-11570-LSS                         Doc 223               Filed 07/23/20                    Page 7 of 19
                                                                                                              Exhibit A
                                                                                                         Nominee Service List
                                                                                        Served via Overnight Mail or Next Day Business Service

                          Name                            Address 1                               Address 2                                   Address 3                 City    State     Postal Code   Country
SEI PRIVATE TRUST COMPANY 2039 2663         ATTN ERIC GREENE OR PROXY MGR         ONE FREEDOM VALLEY DRIVE                                                     OAKS            PA       19456           US
SG AMERICAS SECURITIES LLC 0286             ATTN CHARLES HUGHES OR PROXY MGR      245 PARK AVE                                                                 NEW YORK        NY       10167           US
SOUTHWEST SECURITIES INC 0279               ATTN RHONDA JACKSON                   1201 ELM STREET SUITE 3500                                                   DALLAS          TX       75270           US
SOUTHWEST SECURITIES INC 0279               ATTN CHRISTINA FINZEN OR PROXY MGR    1201 ELM STREET SUITE 3700                                                   DALLAS          TX       75270           US
SSB BLACKROCK TRUST 2767                    ATTN TRINA ESTREMERA OR PROXY MGR     1776 HERITAGE DRIVE                                                          NORTH QUINCY    MA       02171-0000      US
SSB IBT BGI 2767                            ATTN TOM BRODERICK OR PROXY MGR       1776 HERITAGE DRIVE NORTH                                                    QUINCY          MA       02171-0000      US
SSB T CO CLIENT CSTDY SERVICES 2678         ATTN MYRIAM PIERVIL OR PROXY MGR      1776 HERITAGE DRIVE NORTH                                                    QUINCY          MA       02171-0000      US
SSB TRUST CUSTODY 2319                      ATTN ED CHANEY OR PROXY MGR           1200 CROWN COLONY DRIVE                                                      QUINCY          MA       02169-0000      US
SSB TRUST CUSTODY 2319                      ATTN MANNY PINA OR PROXY MGR          1200 CROWN COLONY DRIVE                                                      QUINCY          MA       02169-0000      US
ST STR BNK TR ST STR TOTAL ETF 2950         ATTN MIKE FEELEY ROB RAY PROXY MGR    CORP ACTIONS JAB5E                         1776 HERITAGE DRIVE NORTH         QUINCY          MA       02171-0000      US
STATE STREET 0997                           ATTN CHRISTINE SULLIVAN               1776 HERITAGE DR                                                             NORTH QUINCY    MA       02171-0000      US
STATE STREET 0997                           ATTN MIKE FEELEY ROB RAY PROXY MGR    CORP ACTIONS JAB5E                         1776 HERITAGE DRIVE NORTH         QUINCY          MA       02171-0000      US
STATE STREET 2399                           ATTN KAREN T JOHNDROW                 1776 HERITAGE DRIVE                                                          NORTH QUINCY    MA       02171-0000      US
STATE STREET 2399                           ATTN MARIA SASINOSKI OR PROXY MGR     525 WILLIAM PENN PLACE ROOM 0300                                             PITTSBURGH      PA       15259           US
STERNE AGEE LEACH INC 0750                  ATTN JAMES MEZRANO                    2 PERIMETER PARK                           SUITE 100W                        BIRMINGHAM      AL       35209           US
STERNE AGEE LEACH INC 0750                  ATTN WENDY FLETCHER OR PROXY MGR      813 SHADES CREEK PARKWAY                   SUITE 100 B                       BIRMINGHAM      AL       35209           US
STIFEL NICOLAUS CO 0793                     ATTN CHRIS WIEGAND OR PROXY MGR       501 N BROADWAY                             7TH FL STOCK RECORD DEPT          ST LOUIS        MO       63102           US
STOCKCROSS FINANCIAL 0445                   ATTN DIANE TOBEY                      77 SUMMER STREET                                                             BOSTON          MA       02110-0000      US
STOCKCROSS FINANCIAL 0445                   ATTN ELEANOR PIMENTEL OR PROXY MGR    77 SUMMER STREET 2ND FLOOR                                                   BOSTON          MA       02210-0000      US
TD AMERITRADE CLEARING INC 0188             ATTN MANDI FOSTER                     1005 N AMERITRADE PLACE                                                      BELLEVUE        NE       68005           US
TD AMERITRADE CLEARING INC 0188             ATTN GARY SWAIN OR PROXY MGR          1005 AMERITRADE PLACE                                                        BELLEVUE        NE       68005           US
TD WATERHOUSE CANADA INC CDS 5036           ATTN YOUSEF AHMED                     77 BLOOR STREET WEST                       3RD FLOOR                         TORONTO         ON       M4Y 2T1         CA
TD WATERHOUSE CANADA INC CDS 5036           ATTN PROXY MANAGER                    77 BLOOR STREET WEST 3RD FLOOR                                               TORONTO         ON       M5S 1M2         CA
TEXAS TREASURY SAFEKEEPING 2622             ATTN JANIE DOMINGUEZ OR PROXY MGR     208 E 10TH STREET ROOM 410                                                   AUSTIN          TX       78701           US
THE BANK OF NY MELLON 901 2510 2209         ATTN JENNIFER MAY                     525 WILLIAM PENN PLACE                     SUITE 153 0400                    PITTSBURGH      PA       15259           US
THE BANK OF NY MELLON 901 2510 2209         ATTN JENNIFER MAY                     525 WILLIAM PENN PLACE                     SUITE 153 0400                    PITTSBURGH      PA       15259           US
THE BANK OF NY MELLON 901 2510 2209         ATTN EVENT CREATION DEPARTMENT        500 GRANT STREET ROOM 151 2700                                               PITTSBURGH      PA       15258           US
THE BANK OF NY MELLON 901 2510 2209         ATTN BRIAN MARNELL OR PROXY MGR       525 WILLIAM PENN PLACE ROOM 0300                                             PITTSBURGH      PA       15259           US
THE BANK OF NY MELLON 901 2510 2209         ATTN JENNIFER MAY                     525 WILLIAM PENN PLACE                     SUITE 153 0400                    PITTSBURGH      PA       15259           US
THE NORTHERN TRUST COMPANY 2669             ATTN ANDREW LUSSEN CAP STCTURES C1N   801 S CANAL STREET                                                           CHICAGO         IL       60607           US
THE NORTHERN TRUST COMPANY 2669             ATTN ROBERT VALENTIN OR PROXY MGR     801 S CANAL STREET DEPT FLOOR C1N                                            CHICAGO         IL       60607           US
TRADESTATION 0271                           ATTN PROXY MGR                        8050 SW 10th Street                                                          Plantation      FL       33324           US
U S BANCORP INVESTMENTS INC 0280            ATTN KATHY DABRUZZI OR PROXY MGR      60 LIVINGSTON AVE EP MN WN2H                                                 ST PAUL         MN       55107 1419      US
U S BANK N A 2803                           ATTN STEPHANIE KAPTA                  1555 N RIVERCENTER DRIVE SUITE 302                                           MILWAUKEE       WI       53212           US
U S BANK N A 2803                           ATTN PAUL KUXHAUS OR PROXY MGR        1555 N RIVER CENTER DRIVE SUITE 302                                          MILWAUKEE       WI       53212           US
UBS AG STAMFORD UBS AG LONDON 2507          ATTN JOSEPH POZOLANTE OR PROXY MGR    315 DEADERICK STREET                                                         NASHVILLE       TN       37238           US
UBS FINANCIAL SERVICES LLC 0221             ATTN JANE FLOOD OR PROXY MGR          1000 HARBOR BLVD                                                             WEEHAWKEN       NJ       07086-0000      US
UBS SECURITIES LLC 0642                     ATTN GREG CONTALDI OR PROXY MGR       1000 HARBOR BLVD                           5TH FLOOR                         WEEHAWKEN       NJ       07086-0000      US
UBS SECURITIES LLC 0642                     ATTN MICHAEL HALLETT                  315 DEADERICK STREET                                                         NASHVILLE       TN       37238           US
UBS SECURITIES SEC LENDING 5284             ATTN JASON WOLFE OR PROXY MGR         1285 AVENUE OF THE AMERICAS                9th Floor                         NEW YORK        NY       10019           US
US BANCORP INVESTMENTS INC 0280             ATTN KEVIN BROWN                      60 LIVINGSTON AVE                                                            ST PAUL         MN       55107 1419      US
US BANCORP INVESTMENTS INC 0280             ATTN TARA TUCHSCHERER OR PROXY MGR    60 LIVINGSTON AVENUE EP MN WN2H                                              ST PAUL         MN       55107 1419      US
VANGUARD 0062                               ATTN BEN BEGUIN OR CORPORATE ACTION   14321 N NORTHSIGHT BLVD                                                      SCOTTSDALE      AZ       85260           US
VANGUARD MARKETING CORPORATION 0062         ATTN CORPORATE ACTIONS                100 VANGUARD BOULEVARD                                                       MALVERN         PA       19355           US
VISION FINANCIAL MARKETS LLC 0595           ATTN ANA MARTINEZ MARVIN MONZON       120 LONG RIDGE ROAD                        3 NORTH                           STAMFORD        CT       06902-0000      US
WEDBUSH MORGAN SECURITIES INC 0103          ATTN ALAN FERREIRA OR PROXY MGR       1000 WILSHIRE BLVD                                                           LOS ANGELES     CA       90017           US
WEDBUSH STOCK LOAN 5166 8199                ATTN ALAN FERREIRA OR PROXY MGR       1000 WILSHIRE BLVD                         SUITE 850                         LOS ANGELES     CA       90017           US
WELLS FARGO BANK N A 2027                   ATTN LORA DAHLE                       550 SOUTH 4TH STREET                       MAC N9310 141                     MINNEAPOLIS     MN       55415           US
WELLS FARGO BANK N A 2027                   ATTN LAURA DAHLE OR PROXY MGR         733 MARQUETTE AVENUE                       MAC N9306 057 5TH FLOOR           MINNEAPOLIS     MN       55479           US
WELLS FARGO BANK N A 2027                   ATTN NICHOLAS DOOLEY OR PROXY MGR     733 MARQUETTE AVENUE                       MAC N9306 057 5TH FLOOR           MINNEAPOLIS     MN       55479           US
WELLS FARGO BANK N A SIG 2072               ATTN SCOTT NELLIS OR PROXY MGR        1525 W T HARRIS BLVD 1ST FLOOR                                               CHARLOTTE       NC       28262 8522      US
WELLS FARGO SECURITIES LLC 0250             ATTN SCOTT NELLIS OR PROXY MGR        CORP ACTIONS MAC D109 010                  1525 WEST W T HARRRIS BLVD 1B1    CHARLOTTE       NC       28262           US
WELLS FARGO SECURITIES LLC 0250             ATTN STEVE TURNER OR PROXY MGR        CORP ACTIONS NC0675                        1525 WEST W T HARRIS BLVD 1B1     CHARLOTTE       NC       28262           US
WELLS FARGO SECURITIES LLC 0250             ATTN ROBERT MATERA OR PROXY MGR       CORP ACTIONS NC0675                        1525 WEST W T HARRIS BLVD 1B1     CHARLOTTE       NC       28262           US




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                                       Page 4 of 4
Case 20-11570-LSS   Doc 223   Filed 07/23/20   Page 8 of 19




                      EXHIBIT B
                                                                Case 20-11570-LSS     Doc 223             Filed 07/23/20          Page 9 of 19
                                                                                                Exhibit B
                                                                                       Registered Holder Service List
                                                                                        Served via First Class Mail

    MML ID                                  Name                          Address 2       Address 3                        City                  State   Postal Code   Country
10687912             A CHRIS COATS                      ADDRESS ON FILE
10688003             A COLIN ARMSTRONG                  ADDRESS ON FILE
10687832             A M BODFORD                        ADDRESS ON FILE
10687858             A VIETZE                           ADDRESS ON FILE
10688156             A VIETZE                           ADDRESS ON FILE
10688303             A WOOLCOCK                         ADDRESS ON FILE
                     ALEXANDER J ESPOSITO & LINDA C
10688179             ESPOSITO JT TEN                    ADDRESS ON FILE
10687839             ALEXANDER TAIT                     ADDRESS ON FILE
10687979             ALEXANDRE STROHSCHOEN              ADDRESS ON FILE
10687987             ALEXANDRE STROHSCHOEN              ADDRESS ON FILE
10687880             ALICE D FREEMAN CUST               ADDRESS ON FILE
10687919             ALICE D FREEMAN CUST               ADDRESS ON FILE
10688083             ALICE P WILLIS                     ADDRESS ON FILE
10687893             ALLEN T JONES                      ADDRESS ON FILE
10687886             ALLEN W WILLIAMS                   ADDRESS ON FILE
10688182             ALLEN W WILLIAMS                   ADDRESS ON FILE
10688275             ALLENE T MORTON                    ADDRESS ON FILE
10688148             AMBROSE BOLLING                    ADDRESS ON FILE
10688169             AMIR GEHL                          ADDRESS ON FILE
10688200             ANDREW DAVID BROWNE                ADDRESS ON FILE
10688326             ANN T GUPTON                       ADDRESS ON FILE
10688133             ANN W ROGERS                       ADDRESS ON FILE
10688259             ANNA O RUFFIN                      ADDRESS ON FILE
10688060             ANNE M FIELDS                      ADDRESS ON FILE
10688144             ANNI BRANDT RISUM                  ADDRESS ON FILE
10688073             ANTHONY JOHN KINGSTON              ADDRESS ON FILE
10688122             ANTHONY WILLIAM DILLON             ADDRESS ON FILE
10688048             ANTORRYA B CALDERON                ADDRESS ON FILE
10688125             ARTHUR DAVID HODGES                ADDRESS ON FILE
10687834             B JOHNSON-HILL                     ADDRESS ON FILE

                     BAKERY CONFECTIONERY & TOBACCO
10688079             WORKERS INTERNATIONAL UNION        ADDRESS ON FILE
10687945             BARBARA WINN FREEZE                ADDRESS ON FILE
                     BARRY R LERNER & KIM B LERNER JT
10688229             TEN                                ADDRESS ON FILE
10687905             BELINDA BAKER                      ADDRESS ON FILE
10688209             BELINDA BAKER                      ADDRESS ON FILE
10687997             BENJAMIN HOLT WARD                 ADDRESS ON FILE
10688074             BENNY RAY GUILL                    ADDRESS ON FILE
10687884             BENTON F TUCK                      ADDRESS ON FILE
10688212             BETTY BURNSIDE                     ADDRESS ON FILE
10687974             BEULAH M PRITCHETT                 ADDRESS ON FILE
10688325             BEVERLEY S DOJONOVIC               ADDRESS ON FILE
10687960             BEVERLY GRANT                      ADDRESS ON FILE
10688327             BILLY E GUPTON                     ADDRESS ON FILE
10687891             BILLY G STONE                      ADDRESS ON FILE
10687968             BILLY T PARRISH                    ADDRESS ON FILE
10688257             BOBBY DALE WELLS                   ADDRESS ON FILE
10688049             BONITA L FINNEY                    ADDRESS ON FILE
10688084             BRENDA C CLINE                     ADDRESS ON FILE
10687944             BRENDA G ADKINS                    ADDRESS ON FILE
10688129             BRENDA J MABE                      ADDRESS ON FILE
10688107             BRENDA W ERICKSON                  ADDRESS ON FILE
10688217             BRIAN HARKER                       ADDRESS ON FILE
10688289             BRIAN MICHAEL CLARK                ADDRESS ON FILE
10688121             BRIAN PETER COWMAN                 ADDRESS ON FILE
10688321             BRIGHTLEAF TOBACCO CO              ADDRESS ON FILE
10688035             BRUCE L MORRISON                   ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                         Page 1 of 9
                                                          Case 20-11570-LSS     Doc 223            Filed 07/23/20      Page 10 of 19
                                                                                           Exhibit B
                                                                                  Registered Holder Service List
                                                                                   Served via First Class Mail

    MML ID                                  Name                    Address 2        Address 3                      City               State   Postal Code   Country
10687920             C PHILLIP WELLS III            ADDRESS ON FILE
10688266             CARL GRAHAM NORTH              ADDRESS ON FILE
10688050             CAROLYN F ANDERSON             ADDRESS ON FILE
10687869             CATHERINE M GREEN              ADDRESS ON FILE
10687870             CATHERINE M GREEN              ADDRESS ON FILE
10688171             CATHERINE M GREEN              ADDRESS ON FILE
10688172             CATHERINE M GREEN              ADDRESS ON FILE
10688314             CATHERINE M GREEN              ADDRESS ON FILE
10687850             CHAMPION PROPERTIES INC        ADDRESS ON FILE
10688072             CHARLENE TEIPNER               ADDRESS ON FILE
10688149             CHARLES A BORGERT              ADDRESS ON FILE
10687934             CHARLES CHRISTOPHER MAYHEW & MARYBETH
                                                    ADDRESSSON
                                                            MAYHEW
                                                               FILE TEN COM
10687928             CHARLES CHRISTOPHER MAYHEW JR ADDRESS ON FILE
10687902             CHARLES E GOODAKER             ADDRESS ON FILE
10688078             CHARLES ESTES MCDOWELL         ADDRESS ON FILE
10688187             CHARLES PRESTON MCELHENEY JR   ADDRESS ON FILE
10687942             CHARLES R VANDIFORD            ADDRESS ON FILE
10688216             CHRIS WHITFIELD                ADDRESS ON FILE
10687981             CHRISTIAN CYPHER III           ADDRESS ON FILE
10688306             CHRISTIE B BAILEY              ADDRESS ON FILE
10688033             CHRISTOPHER DUNN               ADDRESS ON FILE
10688057             CHRISTOPHER R CASTLE           ADDRESS ON FILE
10688310             CHRISTOPHER VERDEN FEWINGS     ADDRESS ON FILE
10688225             CINDY B WOOLARD                ADDRESS ON FILE
10688051             CITY WAUPUN                    ADDRESS ON FILE
10687846             CLARA C BOBBITT                ADDRESS ON FILE
10687913             CLARA M HERNDON                ADDRESS ON FILE
10688095             CLARENCE COVELL                ADDRESS ON FILE
10688292             CLARENCE LEWIS DICKERSON       ADDRESS ON FILE
                     CLARENCE THOMAS WILLIFORD JR
10688087             TTEE                           ADDRESS ON FILE
10688031             CLAUDE B ELAM                  ADDRESS ON FILE
10688108             COLIN ARCHIBALD                ADDRESS ON FILE
10687996             COLIN ARCHIBALD                ADDRESS ON FILE
10688302             CONSTANTIN VON ESEBECK         ADDRESS ON FILE
10688236             CORNELIUS JOHANNES MANS        ADDRESS ON FILE
10687906             CURTIS E BROOKS                ADDRESS ON FILE
10688026             CYNTHIA ALLEN BARNETT          ADDRESS ON FILE
10687938             CYNTHIA RAE WARNKE             ADDRESS ON FILE
10687837             D C BLUNT                      ADDRESS ON FILE
10688268             DAN W ROBBINS                  ADDRESS ON FILE
10688019             DANIEL B SMITH                 ADDRESS ON FILE
10688124             DAVID ALLAN HIRD               ADDRESS ON FILE
10688311             DAVID B JAY CUST               ADDRESS ON FILE
10688227             DAVID GOLD                     ADDRESS ON FILE
10688242             DAVID JAMES ROBINSON SR        ADDRESS ON FILE
10688234             DAVID KAY                      ADDRESS ON FILE
10688178             DAVID R EAGLE                  ADDRESS ON FILE
10687901             DAVID W GAYK                   ADDRESS ON FILE
10688232             DEBBIE MCCANN                  ADDRESS ON FILE
10688065             DEE C OWEN                     ADDRESS ON FILE
                     DELBERT V RHODES & LAVERNE W
10687970             RHODES JT TEN                  ADDRESS ON FILE
10688158             DENNIS A WALLACE               ADDRESS ON FILE
10688300             DENNIS M BRYANT CUST           ADDRESS ON FILE
10688123             DEON RYAN HAIGH                ADDRESS ON FILE
10688309             DIMITRIOS VASSILIOS FESSAS     ADDRESS ON FILE
10688207             DINNA M HAMILTON               ADDRESS ON FILE
10688058             DOLORES D MOORE                ADDRESS ON FILE
10687851             DONALD T WILLIAMS              ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                    Page 2 of 9
                                                                Case 20-11570-LSS       Doc 223            Filed 07/23/20      Page 11 of 19
                                                                                                   Exhibit B
                                                                                          Registered Holder Service List
                                                                                           Served via First Class Mail

    MML ID                                  Name                            Address 2        Address 3                      City               State   Postal Code   Country
10688110             DONALD W BERRIER                  ADDRESS ON FILE
10688138             DONNA L VICK                      ADDRESS ON FILE
10688215             DOUGLAS CONRAN                    ADDRESS ON FILE
10688132             DOUGLAS J CONRAN                  ADDRESS ON FILE
10688276             DOUGLAS M MUNRO                   ADDRESS ON FILE
10687857             DUNCAN MEECH                      ADDRESS ON FILE
10688180             EARL B FORBES                     ADDRESS ON FILE
10687993             EDUARDO RENNER                    ADDRESS ON FILE
10688323             EDWARD J COZART                   ADDRESS ON FILE
10688099             EDWARD LANG HUNTER                ADDRESS ON FILE
10688140             EDWARD M KENNEY JR                ADDRESS ON FILE
10688324             EDWARD T DANCY IV                 ADDRESS ON FILE
10688009             EKKHARD BEUTHNER                  ADDRESS ON FILE
10688092             ELEANOR MARCUS                    ADDRESS ON FILE
10687925             ELIZABETH BECK TURNER             ADDRESS ON FILE
10687967             ELIZABETH D STONE                 ADDRESS ON FILE
10687903             ELIZABETH HARRIS                  ADDRESS ON FILE
10687926             ELIZABETH LYNN MAYHEW             ADDRESS ON FILE
10688022             ELIZABETH M POWELL                ADDRESS ON FILE
10688096             ELLEN S WHITE                     ADDRESS ON FILE
10688077             ELLEN W POWELL                    ADDRESS ON FILE
10688088             ELSIE M LOVELACE                  ADDRESS ON FILE
10688170             EREZ GEHL                         ADDRESS ON FILE
10687939             ERICA WARREN THOMSON              ADDRESS ON FILE
10688262             ERWIN SADLER                      ADDRESS ON FILE
10688199             ETTA G BROWN                      ADDRESS ON FILE
10688130             FIONA K CAMPBELL & COLIN D CAMPBELL
                                                       ADDRESS
                                                          JT TEN ON FILE
10688297             FRANCES SANDRA BARNHILL           ADDRESS ON FILE
10688001             FRANCES T WEATHERFORD             ADDRESS ON FILE
10687831             FRANCIS J TRUNZO III              ADDRESS ON FILE
10687894             FRANKIE W KENDALL                 ADDRESS ON FILE
10688161             FRANZ DEMEULEMEESTER              ADDRESS ON FILE
10687929             FRED HUNTER                       ADDRESS ON FILE
10687907             G TERRELL CONNELLY JR             ADDRESS ON FILE
10687852             GARY D STEINER                    ADDRESS ON FILE
10687898             GARY L MOOREFIELD & MYRA S MOOREFIELD
                                                       ADDRESSJT TEN
                                                                  ON FILE
                     GARY L MOOREFIELD & MYRA S
10688188             MOOREFIELD JT TEN                 ADDRESS ON FILE
10688239             GEOFFREY M STOOKE                 ADDRESS ON FILE
10688258             GEORGE B WHITAKER III             ADDRESS ON FILE
10688315             GEORGE C KOCHMAN JR CUST          ADDRESS ON FILE
10688224             GEORGE W MOORE                    ADDRESS ON FILE
10688166             GEORGE W NEAL JR                  ADDRESS ON FILE
10687985             GERHARD LUTZ                      ADDRESS ON FILE
10687988             GERHARD LUTZ                      ADDRESS ON FILE
10687845             GERRY COLLINS                     ADDRESS ON FILE
10688305             GIOVANNI C ALIBERTI               ADDRESS ON FILE
10688201             GLENDA J COATS                    ADDRESS ON FILE
10687859             GLORIA DENICE WARNER              ADDRESS ON FILE
10688127             GLORIA DENICE WARNER              ADDRESS ON FILE
10687958             GRAEME D F PATTINSON ESQ          ADDRESS ON FILE
10688152             GRAHAM JOHN KAYES                 ADDRESS ON FILE
10687853             GREAT LAKES & GULF COAST PROPERTIES
                                                       ADDRESS
                                                         IN       ON FILE
10688221             GREGG LUGVIEL                     ADDRESS ON FILE
10688253             GREGORY S SYNDER                  ADDRESS ON FILE
10687940             GREGORY SAMUEL SNYDER             ADDRESS ON FILE
10688006             GREIG CHANNON                     ADDRESS ON FILE
10688011             GUILHERME STEFFEN                 ADDRESS ON FILE
10687856             GUNTER DIEDERICHS                 ADDRESS ON FILE
10688043             GUY FRANKLIN SURTEES              ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                            Page 3 of 9
                                                              Case 20-11570-LSS      Doc 223            Filed 07/23/20      Page 12 of 19
                                                                                                Exhibit B
                                                                                       Registered Holder Service List
                                                                                        Served via First Class Mail

    MML ID                                  Name                         Address 2        Address 3                      City               State   Postal Code   Country
10687992             GWENDOLYN GILLIAM                 ADDRESS ON FILE
10688135             H F SAUNDERS                      ADDRESS ON FILE
10688002             H PEYTON GREEN III                ADDRESS ON FILE
10687844             H PLEIMANN                        ADDRESS ON FILE
10688150             HAIL & COTTON INC                 ADDRESS ON FILE
10688142             HAMPTON R POOLE JR                ADDRESS ON FILE
10688145             HANS HENRIK BAARK                 ADDRESS ON FILE
10688013             HARRY R WELLS                     ADDRESS ON FILE
10688261             HARVEY B RUFFIN                   ADDRESS ON FILE
10688260             HARVEY B RUFFIN III               ADDRESS ON FILE
10688119             HENRY C BABB                      ADDRESS ON FILE
10688007             HERMAN VAN LIERDE                 ADDRESS ON FILE
10688015             HERMINIA L SANTOS                 ADDRESS ON FILE
10688206             HORACE L GUILL SR                 ADDRESS ON FILE
10688295             HORACE M BAKER JR                 ADDRESS ON FILE
10688219             HOWARD C CORUM                    ADDRESS ON FILE
10688308             HUGH M ENSOR                      ADDRESS ON FILE
10688004             HYON-JU SHIN                      ADDRESS ON FILE
10688094             IAN ADAMSON                       ADDRESS ON FILE
10688222             INES M CALDERON                   ADDRESS ON FILE
10687862             INEZ ROEDIGER TR                  ADDRESS ON FILE
10687977             IRNO L MALLMANN                   ADDRESS ON FILE
10687986             IRNO L MALLMANN                   ADDRESS ON FILE
10688330             J BOBBY RASCOE                    ADDRESS ON FILE
10688168             J CARL PARSONS                    ADDRESS ON FILE
10687910             J L F DE MEYERE                   ADDRESS ON FILE
10688193             J L F DE MEYERE                   ADDRESS ON FILE
10688254             J M THRESHIE                      ADDRESS ON FILE
10688070             J PIETER SIKKEL                   ADDRESS ON FILE
10687861             J RICHARD JAMIESON                ADDRESS ON FILE
10688250             J TERRANCE WRIGHT                 ADDRESS ON FILE
10688291             JACQUES DELAR                     ADDRESS ON FILE
10688312             JAG MURRAY                        ADDRESS ON FILE
10688184             JAMES A COOLEY                    ADDRESS ON FILE
10688081             JAMES A MOTLEY                    ADDRESS ON FILE
10688147             JAMES B BLACKBURN                 ADDRESS ON FILE
10688196             JAMES B LEWIS JR                  ADDRESS ON FILE
10688137             JAMES DAVID TURQUAND-YOUNG        ADDRESS ON FILE
10688139             JAMES E HARDISON                  ADDRESS ON FILE
10688175             JAMES H BROWN JR                  ADDRESS ON FILE
                     JAMES L THOMAS & LEVON R THOMAS
10688068             JT TEN                            ADDRESS ON FILE
10687875             JAMES S ADKINS                    ADDRESS ON FILE
10688294             JAN PETER ECKSTEIN                ADDRESS ON FILE
10687969             JANE M BLOOMER                    ADDRESS ON FILE
10688287             JANELLA ELIZABETH CATHERINE GLOVERADDRESS ON FILE
10688204             JANIE N DAY                       ADDRESS ON FILE
10688028             JASON W TATE                      ADDRESS ON FILE
10688029             JASON W TATE                      ADDRESS ON FILE
10687892             JASON W TATE JR                   ADDRESS ON FILE
10688191             JASON W TATE JR                   ADDRESS ON FILE
10687881             JASON W TATE JR CUST              ADDRESS ON FILE
10687882             JASON W TATE JR CUST              ADDRESS ON FILE
10688181             JASON W TATE JR CUST              ADDRESS ON FILE
10688192             JASON W TATE JR CUST              ADDRESS ON FILE
10687973             JEAN P WARE                       ADDRESS ON FILE
10688237             JEAN-MARIE RABEISEN               ADDRESS ON FILE
10688246             JEAN-RENE D'ABBADIE               ADDRESS ON FILE
10688021             JEFFREY A SILVER                  ADDRESS ON FILE
10688177             JEFFREY K CONYERS                 ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                         Page 4 of 9
                                                                 Case 20-11570-LSS      Doc 223            Filed 07/23/20      Page 13 of 19
                                                                                                   Exhibit B
                                                                                          Registered Holder Service List
                                                                                           Served via First Class Mail

    MML ID                                  Name                            Address 2        Address 3                      City               State   Postal Code   Country
10687953             JEFFREY L MILAM                      ADDRESS ON FILE
10688064             JERRY M FRANK                        ADDRESS ON FILE
10688277             JERRY W HOWELL                       ADDRESS ON FILE
10687931             JERRYE E MAYHEW                      ADDRESS ON FILE
10688066             JESSE EARLE OWEN                     ADDRESS ON FILE
10687932             JESSE W MAYHEW                       ADDRESS ON FILE
10688090             JESSIE BURTON                        ADDRESS ON FILE
10687933             JESSIE W MAYHEW JR                   ADDRESS ON FILE
                     JIMMY L THOMAS & JANINE D
10688046             THOMAS JT TEN                        ADDRESS ON FILE
10688010             JIN WANG                             ADDRESS ON FILE
10687959             JODY EDWARD TATE                     ADDRESS ON FILE
10688045             JOEL L THOMAS                        ADDRESS ON FILE
10688163             JOHN B LUCAS                         ADDRESS ON FILE
10688134             JOHN B ROYLE                         ADDRESS ON FILE
10687888             JOHN G NAPIER                        ADDRESS ON FILE
10688318             JOHN L BESANTE JR                    ADDRESS ON FILE
10687956             JOHN L COLE & SHELIA A COLE JT TEN   ADDRESS ON FILE
10688128             JOHN L WHITLEY                       ADDRESS ON FILE
10688039             JOHN LUBBERTS                        ADDRESS ON FILE
10688076             JOHN M GILBERT                       ADDRESS ON FILE
10688211             JOHN M HINES                         ADDRESS ON FILE
                     JOHN M KIRSCH & CHARLOTTE L
10688055             KIRSCH JT TEN                        ADDRESS ON FILE
10688024             JOHN MARSHALL THOMAS                 ADDRESS ON FILE
10688093             JOHN MILLER                          ADDRESS ON FILE
10687978             JOHN RYAN                            ADDRESS ON FILE
10688080             JOHN V HUNTER III                    ADDRESS ON FILE
10688041             JOHN W ALDERSON                      ADDRESS ON FILE
10688146             JOHN W BEEM                          ADDRESS ON FILE
10688238             JOHN WARWICK SALTER                  ADDRESS ON FILE
10687909             JON DAVEY & ELIZABETH DAVEY JT TEN   ADDRESS ON FILE
10688283             JONAH S ELLIS                        ADDRESS ON FILE
10687911             JONATHAN AVERY GROSE                 ADDRESS ON FILE
10688105             JOSEPH L LANIER JR                   ADDRESS ON FILE
10688240             JOSEPH L MORRISON                    ADDRESS ON FILE
10688198             JOSEPH S LUNSFORD                    ADDRESS ON FILE
10688176             JOYCE BOATWRIGHT COLE                ADDRESS ON FILE
10688286             JOYSA WOOD GILBREATH                 ADDRESS ON FILE
10687915             JUDITH T WOODELL                     ADDRESS ON FILE
10687964             JUDY H CLEATON                       ADDRESS ON FILE
10688053             JULIANA IRINA SPIES PERMINOW         ADDRESS ON FILE
10688151             JURGEN W JOHANSSEN                   ADDRESS ON FILE
10688264             K GLENN STANLEY                      ADDRESS ON FILE
10688159             KAREN GILES WALLACE                  ADDRESS ON FILE
10687998             KARL E ANDERSEN JR                   ADDRESS ON FILE
10687975             KARON AKERS KETTERMAN                ADDRESS ON FILE
10687885             KATHERINE M TURNER                   ADDRESS ON FILE
10688063             KATHRYN BENTON WYATT                 ADDRESS ON FILE
10688030             KATHY T SURGES                       ADDRESS ON FILE
10688023             KEITH H MERRICK                      ADDRESS ON FILE
10688220             KELVIN R LAFAYETTE                   ADDRESS ON FILE
10687980             KEN LANGLEY                          ADDRESS ON FILE
10688235             KENELM MARK JOHNSON-HILL             ADDRESS ON FILE
10687946             KENELM MARK JOHNSON-HILL             ADDRESS ON FILE
10688195             KENNETH FORD                         ADDRESS ON FILE
10687864             KENNETH R WILKERSON CUST             ADDRESS ON FILE
10687830             KEVIN M ZIELINSKI                    ADDRESS ON FILE
10687855             KEVIN MARTIN                         ADDRESS ON FILE
10687923             KEVIN MEURET                         ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                            Page 5 of 9
                                                               Case 20-11570-LSS       Doc 223            Filed 07/23/20      Page 14 of 19
                                                                                                  Exhibit B
                                                                                         Registered Holder Service List
                                                                                          Served via First Class Mail

    MML ID                                  Name                           Address 2        Address 3                      City               State   Postal Code   Country
10688280             KEVIN R MCLEAN                      ADDRESS ON FILE
10688281             KEVIN R MCLEAN                      ADDRESS ON FILE
10687983             KIM BATCHELER                       ADDRESS ON FILE
10688320             KIMBERLY COATS ADAMS                ADDRESS ON FILE
10688025             KIPPY CASSELL CUST                  ADDRESS ON FILE
10687840             KIRK THOMAS MILAM                   ADDRESS ON FILE
10688299             L BOOYSEN                           ADDRESS ON FILE
10688183             L D WORTHINGTON III                 ADDRESS ON FILE
10688244             L WAYNE CRAWFORD                    ADDRESS ON FILE
10688296             LANETTE W BAKER                     ADDRESS ON FILE
10688288             LARRY H GLOVER                      ADDRESS ON FILE
10688278             LARRY KENN HUDSON                   ADDRESS ON FILE
10687947             LARRY S WOOD                        ADDRESS ON FILE
                     LARRY W SHARP & HELEN P SHARP JT
10688037             TEN                                 ADDRESS ON FILE
10688282             LAURA J MCLEAN                      ADDRESS ON FILE
10688062             LAURA JONES                         ADDRESS ON FILE
10688271             LAURA MCLEAN CUST                   ADDRESS ON FILE
10688273             LAURA MCLEAN CUST                   ADDRESS ON FILE
10687854             LAWRENCE FALATER & DELPHINE FALATER ADDRESS
                                                           JT TENON FILE
                     LAWRENCE FALATER & DELPHINE
10688097             FALATER JT TEN                      ADDRESS ON FILE
10688285             LAWRENCE P FLEMING JR               ADDRESS ON FILE
10687900             LEAH ANN FITZGERALD                 ADDRESS ON FILE
10688194             LEAH ANN FITZGERALD                 ADDRESS ON FILE
10688186             LEIGH ANNE BRAY                     ADDRESS ON FILE
10687863             LEWIS C REESE                       ADDRESS ON FILE
10688020             LINDA J VERNON                      ADDRESS ON FILE
10687848             LIONEL H SMALL                      ADDRESS ON FILE
10688252             LLOYD B MARTIN JR                   ADDRESS ON FILE
10688113             LLOYD WILLIAMS                      ADDRESS ON FILE
10687876             LOIS M DAVIS & RONALD E DAVIS JT TENADDRESS ON FILE
10687994             LORENZO TONELLI                     ADDRESS ON FILE
10688059             LOUIS E SHARP                       ADDRESS ON FILE
10688141             LOUIS G ONEAL                       ADDRESS ON FILE
10687982             LUIS DE AZUA                        ADDRESS ON FILE
10688098             MADGE P JERNIGAN                    ADDRESS ON FILE
10688230             MARGARET LAURA LOWE                 ADDRESS ON FILE
10687836             MARK KEHAYA TRUSTEE                 ADDRESS ON FILE
10687847             MARK MOULTON                        ADDRESS ON FILE
10688091             MARK MOULTON                        ADDRESS ON FILE
10687868             MARK W KEHAYA                       ADDRESS ON FILE
10688101             MARK WRIGHT                         ADDRESS ON FILE
10687924             MARSHALL WOLF                       ADDRESS ON FILE
10687908             MARTIN C DANIEL                     ADDRESS ON FILE
10687995             MARTIN R WADE III                   ADDRESS ON FILE
10687936             MARY A WILLIAMS EXECUTOR            ADDRESS ON FILE
10688279             MARY BALL MASSEY                    ADDRESS ON FILE
10688016             MARY E BUCZKOWSKI                   ADDRESS ON FILE
10688120             MARY E BURKS                        ADDRESS ON FILE
10688056             MARY R MARSHALL                     ADDRESS ON FILE
10687871             MASON KENT HARRIS & WESTER GERALD   ADDRESS ON FILE
                     MASON KENT HARRIS & WESTER
10688173             GERALD                              ADDRESS ON FILE
10688197             MATTHEW V LILES                     ADDRESS ON FILE
10688245             MAURICE G WHITLOW                   ADDRESS ON FILE
10688034             MAZIE MATTHEWS LAURENCE             ADDRESS ON FILE
                     MELVIN T WILSON & BILLY J WILSON JT
10687966             TEN                                 ADDRESS ON FILE
10687860             MEREDITH ANNE INGRAM                ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                           Page 6 of 9
                                                                Case 20-11570-LSS       Doc 223            Filed 07/23/20      Page 15 of 19
                                                                                                   Exhibit B
                                                                                          Registered Holder Service List
                                                                                           Served via First Class Mail

    MML ID                                  Name                            Address 2        Address 3                      City               State   Postal Code   Country
10687935             MIAL B WOODARD                     ADDRESS ON FILE
10688248             MIAL B WOODARD                     ADDRESS ON FILE
10688329             MICHAEL E POOLE                    ADDRESS ON FILE
                     MICHAEL T FLEMING & BARBARA R
10688106             FLEMING TTEES                      ADDRESS ON FILE
10687971             MICHEL JEAN FERAT & ANNE MARIE FERAT
                                                        ADDRESS
                                                           JT TENON FILE
10688085             MIKE ROBERTS                       ADDRESS ON FILE
10688228             MORGAN SMITH FINANCIAL SERVICE ADDRESS ON FILE
10688012             MRS HELEN JANE ARMSTRONG           ADDRESS ON FILE
10687833             NAN DAVIDSON                       ADDRESS ON FILE
10688036             NANCY ELLEN ZIMMERMAN              ADDRESS ON FILE
10687899             NANCY F FELIX                      ADDRESS ON FILE
                     NANCY KATHERINE ANDERSON
10687943             LINDQUIST                          ADDRESS ON FILE
10688114             NICK TRATARIS                      ADDRESS ON FILE
10688109             NICOLE R HOLLEY                    ADDRESS ON FILE
10687984             NINOS HADJIGERIOU                  ADDRESS ON FILE
10687828             OLD DOMINION & CO                  ADDRESS ON FILE
10688272             OLIVIA M MCLEAN                    ADDRESS ON FILE
10687867             P C DOM                            ADDRESS ON FILE
10688162             P C DOM                            ADDRESS ON FILE
10688153             P KIEWERT                          ADDRESS ON FILE
10687999             PAMELA SHIELDS                     ADDRESS ON FILE
10687916             PATRICIA M ALLEN & DON R ALLEN JT TEN
                                                        ADDRESS ON FILE
10688071             PATRICIA P BURTON                  ADDRESS ON FILE
10687843             PAUL H BICQUE                      ADDRESS ON FILE
10688223             PAUL LA MONACA                     ADDRESS ON FILE
10687872             PAUL MOSCHLER                      ADDRESS ON FILE
10688214             PAUL TABERER                       ADDRESS ON FILE
10688112             PAULETTE KANKHWENDE                ADDRESS ON FILE
10688069             PEGGY B WILSON                     ADDRESS ON FILE
10687849             PENNY HALL JARRELL EXEC            ADDRESS ON FILE
10688265             PETER A MUNRO                      ADDRESS ON FILE
10688251             PETER DOROSHUK                     ADDRESS ON FILE
10687941             PHILLIP F PROPST                   ADDRESS ON FILE
10687918             PHILLIP HAIRSTON                   ADDRESS ON FILE
10688104             PHYLLIS P RAINES                   ADDRESS ON FILE
10687889             POQUOSON TRIBE 124                 ADDRESS ON FILE
10687921             R ROBINSON & C ROBINSON TR UA 05/28/05
                                                        ADDRESS ON FILE
10688210             R WAYNE BRAY                       ADDRESS ON FILE
10688067             RALPH S GIBSON                     ADDRESS ON FILE
10688040             RAY FAASEN                         ADDRESS ON FILE
10687927             REBECCA CELESTE MAYHEW             ADDRESS ON FILE
10688322             REGINA V CALVERT                   ADDRESS ON FILE
10687866             REUBEN E. MATHEWS & DONNA G. MATHEWS
                                                        ADDRESSJT TEN
                                                                  ON FILE
10688190             RHONDA W SEAMSTER                  ADDRESS ON FILE
10687950             RICHARD C GREEN                    ADDRESS ON FILE
                     RICHARD C GREEN & PAMELA C GREEN
10687951             JT TEN                             ADDRESS ON FILE
10687989             RICHARD D HARRIS JR                ADDRESS ON FILE
10688014             RICHARD KATZ & BETTY KATZ JT TEN ADDRESS ON FILE
10687955             RICHARD L KOEHLER                  ADDRESS ON FILE
10688154             RICHARD LLOYD MUCKLE               ADDRESS ON FILE
10688131             RICK N HARDY                       ADDRESS ON FILE
10687930             RITA LYNN MOORE                    ADDRESS ON FILE
10688008             ROB PRIOLEAU                       ADDRESS ON FILE
10688263             ROBERT A SHEETS                    ADDRESS ON FILE
10687965             ROBERT B MONTGOMERY SR             ADDRESS ON FILE
10687954             ROBERT B STONE                     ADDRESS ON FILE
10688298             ROBERT D BEAMAN                    ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                            Page 7 of 9
                                                                 Case 20-11570-LSS      Doc 223            Filed 07/23/20      Page 16 of 19
                                                                                                   Exhibit B
                                                                                          Registered Holder Service List
                                                                                           Served via First Class Mail

    MML ID                                  Name                            Address 2        Address 3                      City               State   Postal Code   Country
10688249             ROBERT F WORRELL                     ADDRESS ON FILE
10688005             ROBERT G MCCARTHY                    ADDRESS ON FILE
10688231             ROBERT HENRY RODGERS JR              ADDRESS ON FILE
10688284             ROBERT J FARRIS                      ADDRESS ON FILE
10688017             ROBERT JAMES PATRICK PRIOLEAU        ADDRESS ON FILE
10688256             ROBERT M WALKER                      ADDRESS ON FILE
10688307             ROBIN HOWARD FREDERICK ELLIS         ADDRESS ON FILE
10688136             ROGER W D SMITH                      ADDRESS ON FILE
10688000             ROLANDO B BILLEDO                    ADDRESS ON FILE
10688032             RONALD L SMITH                       ADDRESS ON FILE
10688082             ROYAL C MOTLEY                       ADDRESS ON FILE
10688233             RYAN BOTHA                           ADDRESS ON FILE
10688218             SCOTT R FLUCK                        ADDRESS ON FILE
10687865             SELIM YEGEN                          ADDRESS ON FILE
10688160             SELIM YEGEN                          ADDRESS ON FILE
10687883             SHELTON THROWER                      ADDRESS ON FILE
10687890             SHIELDS INVESTMENT CO INC            ADDRESS ON FILE
10687949             SHIRLEY MILAM HITE                   ADDRESS ON FILE
10688213             SIMON CUNNINGHAM                     ADDRESS ON FILE
10688044             SIMON JESSOP PETER GREEN             ADDRESS ON FILE
10687835             SIMON PEVERELLE                      ADDRESS ON FILE
10688115             SIMON TREVOR JONES                   ADDRESS ON FILE
10688143             SMILEY W RICHARDSON                  ADDRESS ON FILE
                     STACY A NOZICK & GLENN S NOZICK JT
10688054             TEN                                  ADDRESS ON FILE
10687963             STACYE LYNN TATE                     ADDRESS ON FILE
10688316             STEPHAN R MUELLER CUST               ADDRESS ON FILE
10687990             STEPHEN CONNON                       ADDRESS ON FILE
10688319             STEPHEN G SPITLER                    ADDRESS ON FILE
10687873             STEPHEN T NEIL                       ADDRESS ON FILE
10688167             STEPHEN T NEIL                       ADDRESS ON FILE
10688165             STEPHEN W MCDOWELL                   ADDRESS ON FILE
10687922             STEPHEN W MCDOWELL ADMIN             ADDRESS ON FILE
10688038             STERGIOS GRIGORIADIS                 ADDRESS ON FILE
10688203             STEVEN B DANIELS                     ADDRESS ON FILE
                     STEVEN B DANIELS & E STOKES
10687962             DANIELS JR JT TEN                    ADDRESS ON FILE
10687976             STEVEN THOMAS MONTGOMERY             ADDRESS ON FILE
10688269             STEVEN Y ROSS CUST                   ADDRESS ON FILE
10688270             STEVEN Y ROSS CUST                   ADDRESS ON FILE
10688116             STEWART ALEXANDER MACKIE             ADDRESS ON FILE
10687952             SUE MYERS GREGORY                    ADDRESS ON FILE
10687838             SUSAN E CREAGER                      ADDRESS ON FILE
10688290             SUSAN E CREAGER                      ADDRESS ON FILE
10688089             SUZANNE W MARSHALL                   ADDRESS ON FILE
10687879             SUZIE B DOSS                         ADDRESS ON FILE
10688118             SVEND RISUM                          ADDRESS ON FILE
10688164             SYLVIA M MARTIN                      ADDRESS ON FILE
10688027             SYLVIA M MILLIRONS                   ADDRESS ON FILE
                     THELMA CHERRY & PHYLLIS CHERRY
10688205             TTEES                                ADDRESS ON FILE
10687914             THOMAS A JUSTISON                    ADDRESS ON FILE
10687878             THOMAS E DAWSON JR                   ADDRESS ON FILE
10687877             THOMAS E DAWSON SR                   ADDRESS ON FILE
10688226             THOMAS E HILL                        ADDRESS ON FILE
10688243             THOMAS FORD                          ADDRESS ON FILE
10688317             THOMAS G REYNOLDS                    ADDRESS ON FILE
10688075             THOMAS MASSETTI                      ADDRESS ON FILE
10688267             THOMAS W PARSON JR                   ADDRESS ON FILE
10687895             TIM M MAULDEN                        ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                            Page 8 of 9
                                                               Case 20-11570-LSS       Doc 223            Filed 07/23/20      Page 17 of 19
                                                                                                  Exhibit B
                                                                                         Registered Holder Service List
                                                                                          Served via First Class Mail

    MML ID                                  Name                           Address 2        Address 3                      City               State   Postal Code   Country
10687991             TIM SEWARD                       ADDRESS ON FILE
10688111             TIMOTHY BOULTON                  ADDRESS ON FILE
10688185             TIMOTHY D ALBERT                 ADDRESS ON FILE
10688301             TIMOTHY S PRICE                  ADDRESS ON FILE
10688052             TIMOTHY THOMAS                   ADDRESS ON FILE
10688103             TODD P HAYMORE                   ADDRESS ON FILE
10688255             TOP INVESTMENTS INC              ADDRESS ON FILE
10688018             TRACY G PURVIS                   ADDRESS ON FILE
10687972             TRACY R RHODES TR                ADDRESS ON FILE
10688042             TRANS-CONTINENTAL LEAF TOBACCO ADDRESS ON FILE
10688274             TRISTAN P MCLEAN                 ADDRESS ON FILE
10687829             UNCLAIMED PROPERTY REC & REPORT, LLC
                                                      ADDRESS ON FILE
10687957             URSULA ALLEN HARPER              ADDRESS ON FILE
10688102             VANESSA J DAVIS                  ADDRESS ON FILE
10687841             VICKIE G CASSADA CUST            ADDRESS ON FILE
10687904             VICKIE P HITE                    ADDRESS ON FILE
10687887             VICTOR M MOSS                    ADDRESS ON FILE
10688189             VICTOR M MOSS                    ADDRESS ON FILE
10688247             VIRGINIA CARR WHITAKER           ADDRESS ON FILE
10688061             VIRGINIA D SIMPSON               ADDRESS ON FILE
10687961             VIRGINIA W KIBLER                ADDRESS ON FILE
10688100             W CRAIG BENTON                   ADDRESS ON FILE
10687842             WALTER W PEEL & CELESTE M COOPER-PEEL
                                                      ADDRESS
                                                           JT TENON FILE
10687937             WALTON WENZEL                    ADDRESS ON FILE
10688126             WARWICK ASHLEY HODGSON           ADDRESS ON FILE
10688208             WATKINS M ABBITT JR              ADDRESS ON FILE
10687897             WAYNE L MCGREGOR                 ADDRESS ON FILE
10687896             WAYNE L MCGREGOR & DEBBIE S MCGREGOR
                                                      ADDRESSJT TEN
                                                                 ON FILE
10688328             WES HARRIS                       ADDRESS ON FILE
10687874             WHITNEY PRITCHITT JR             ADDRESS ON FILE
10688157             WHITNEY PRITCHITT JR             ADDRESS ON FILE
10688313             WILLIAM B DYER                   ADDRESS ON FILE
10687948             WILLIAM E MCNICHOLS              ADDRESS ON FILE
10688304             WILLIAM ERNEST ADKINS            ADDRESS ON FILE
10688174             WILLIAM HELLMANN CUST            ADDRESS ON FILE
10688086             WILLIAM L LLOYD                  ADDRESS ON FILE
10688047             WILLIAM L O'QUINN JR             ADDRESS ON FILE
10688241             WILLIAM T HUBBARD                ADDRESS ON FILE
10687917             WILLIAM TYLER MAYHEW             ADDRESS ON FILE
10688293             WILLIARD DORRIETY JR             ADDRESS ON FILE
10688202             WOODARD COLLIER                  ADDRESS ON FILE
10688117             YOGESHWAR RAO                    ADDRESS ON FILE
10688155             YUSEF SAUL SAVUL                 ADDRESS ON FILE




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                                           Page 9 of 9
Case 20-11570-LSS   Doc 223   Filed 07/23/20   Page 18 of 19




                      EXHIBIT C
                                            Case 20-11570-LSS    Doc 223      Filed 07/23/20     Page 19 of 19
                                                                       Exhibit C
                                                          Nominees and Depository Service List
                                                                   Served via Email


                                   Name                                                                   Email
 Broadridge                                                     SpecialProcessing@broadridge.com;BankruptcyJobs@broadridge.com
                                                                nathalie.chataigner@clearstream.com; cherifa.maameri@clearstream.com;
                                                                david.mccauley@clearstream.com; hulya.din@clearstream.com;
 Clearstream                                                    ca_luxembourg@clearstream.com; ca_mandatory.events@clearstream.com
                                                                mandatoryreorgannouncements@dtcc.com; LegalAndTaxNotices@dtcc.com;
 DTC                                                            voluntaryreorgannouncements@dtcc.com; rgiordano@dtcc.com;
 Euro Clear                                                     eb.ca@euroclear.com'; 'jpmorganinformation.services@jpmorgan.com'
                                                                documents@mediantonline.com; mkoester@mediantonline.com;
                                                                mhamdan@mediantonline.com; darchangel@mediantonline.com;
                                                                mtaylor@mediantonline.com; mdickens@mediantonline.com;
 Mediant                                                        corporateactions@mediantonline.com
 SIS                                                            ca.notices@six-securities-services.com




In re: Pyxus International, Inc., et al .
Case No. 20-11570 (LSS)                                                Page 1 of 1
